Broxles, C. J.
1. The transfer of this case by the Supreme Court to this court is tantamount to a ruling that it is not a case in equity.
2. Under the agreed statement of facts and the evidence adduced upon *200the trial, and the provisions of the Federal farm-loan act as construed with reference to the manifest intention of Congress, a finding for the plaintiff against both defendants was demanded; and the trial judge, sitting, by consent, without the intervention of a jury, erred in rendering judgment in favor of the principal defendant, and in refusing to render judgment against the other defendant, a corporation, which had filed no defense to the suit and which was not a resident of the county where the suit was filed and tried.
Decided April 30, 1932.
N. L. Stapleton, Harry D. Reed, for plaintiff.
O. E. Hay, J. T. Goree, J. A. Drahe, for defendants.
3. The ruling in the immediately preceding headnote is in substance the judgment of the Supreme Court, rendered on February 12, 1932 (174 Ga. 352, 162 S. E. 815), which reversed the former judgment of this court in this case (43 Ga. App. 92, 157 S. E. 911), affirming the judgment of the trial court. That judgment of this court is hereby vacated, and it is now held that the judgment of the trial court was error.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.